Citation Nr: 0910574	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  01-02 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 rating 
decision of the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2005, the Veteran testified at a hearing at the 
RO before the undersigned.  A transcript of the hearing is of 
record

In a July 2005 decision, the Board reopened the Veteran's 
previously denied claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD), and remanded his 
claims of entitlement to service connection for PTSD, 
headaches, laceration of the scalp, memory loss, and a 
bilateral eye disorder to the RO for further development.

In an October 2008 rating decision, the RO granted the 
Veteran's claims for service connection for PTSD, and for 
scalp laceration claimed as head injury with residuals of 
headaches and memory loss.  The RO's action represents a full 
grant of the benefits sought as to these claims.  As such, 
the Board will confine its consideration to the issue as set 
forth on the title page.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
bilateral eye disorder, to include cataracts, related to any 
event or incident of his period of active service.





CONCLUSION OF LAW

A bilateral eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in November 2003 and July 2005, the 
Veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim.  The Veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim and advised of the 
basic law and regulations governing the claim, and provided 
the basis for the decisions regarding the claim.  The Veteran 
was also provided with adequate notice of the evidence which 
was not of record, additional evidence that was necessary to 
substantiate the claim, and he was informed of the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on his behalf).  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the November 2008 
supplemental statement of the case (SSOC) and prior to the 
transfer and recertification of the Veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the Veteran has 
had time to consider the content of the notice and respond 
with any additional evidence or information relevant to the 
claim.  Based on this, the Board concludes that any defect in 
the timing of the VCAA notice is harmless.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  To decide the appeal on these facts would not 
be prejudicial error to the Veteran.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where the claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The November 2008 SSOC 
provided the Veteran with notice consistent with the Court's 
holding in Dingess.  The Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
In this regard, as the Board concludes below that the 
preponderance of the evidence is against the Veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A.  In particular, 
the information and evidence associated with the claims files 
consists of the Veteran's service treatment records, post-
service treatment records and reports, VA examinations, the 
Veteran's testimony before the Board, and statements 
submitted by the Veteran and his representative in support of 
the claim.    

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  

II. Factual Background and Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, the Veteran asserts that he has a bilateral eye 
disorder, claimed as redness and itching, that is the result 
of his active service.  During his February 2005 Board 
hearing, the Veteran stated that he was initially treated for 
a bilateral eye disorder after his separation from service in 
the 1970's at the Chinle Service Unit/Shindley Hospital 
located on his reservation.  Upon remand, the Board requested 
these records but, in an August 2005 signed statement, the 
Veteran indicated that the Chinle Health Center did not have 
his files, that the old hospital was torn down a long time 
ago, and that it must have lost his health records. 

Service treatment records are not referable to an eye 
disorder.  When examined during a periodic service 
examination in March 1969, the Veteran's uncorrected visual 
acuity for distance was 20/20 in each eye.  When examined for 
separation in March 1970, he denied having eye trouble, and 
an eye abnormality was not noted.

In this case, the post service medical evidence contained in 
the Veteran's claims files with respect to his eye claim 
consists primarily of two VA examinations dated in May 2002 
and June 2008.  

The May 2002 VA examiner noted that the Veteran had diabetes 
mellitus for two years and had no eye complaints except for 
occasional dryness.  The Veteran was noted to have 
uncorrected visual acuity of 20/25 in his right eye, and 
20/20 in his left eye.  The clinical impression was no eye 
pathology.

In June 2008, the Veteran was again afforded a VA examination 
in connection with his eyes. The examiner indicated that the 
Veteran's claims files were reviewed in connection with the 
examination.  The Veteran reported that he had double vision 
when he was overseas and had gas explode in his eyes.  He 
indicated that since that time his eyes became sore and he 
had to blink and hold them closed.  He said that his current 
symptoms were itching, blurred vision, and double vision.  He 
also had a foreign body sensation in both eyes and used 
tears.  After examination, the Veteran was diagnosed with 
cataracts in each eye that caused decreased vision.  These 
were indicated to be "non-service connected."

The Veteran has contended that service connection should be 
granted for a bilateral eye disorder.  Although the evidence 
shows that the Veteran currently has cataracts in each eye, 
no competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
eyes was normal on separation from service and the first post 
service evidence of record of cataracts is from 2008, nearly 
forty years after the Veteran's separation from service.  
Moreover, in June 2008, a VA examiner who examined the 
Veteran and reviewed his medical records diagnosed him with 
cataracts that were non-service-connected.  In short, no 
medical opinion or other medical evidence relating the 
Veteran's bilateral cataracts to service or any incident of 
service has been presented.

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., difficulty seeing, neither he nor any lay affiant is 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  There is no 
evidence showing, and the Veteran does not assert, that he 
has medical training to provide competent medical evidence as 
to the etiology of the claimed bilateral eye disorder.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to the Veteran's 
currently claimed bilateral eye disorder.  The preponderance 
of the evidence is therefore against the appellant's claim of 
entitlement to service connection for a bilateral eye 
disorder.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a bilateral eye disorder is denied.  



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


